Citation Nr: 0632631	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  02-09 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Navy from 
September 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served in the U.S. Navy during the Second World 
War, where he participated in anti-submarine warfare in the 
Pacific Theater of Operations (PTO), to include naval support 
of the 1945 invasion of Okinawa, against the forces of 
Imperial Japan.  Due to the noise exposure of such duty 
(depth charge, naval gunfire, etc.), and the medical evidence 
of a hearing loss disability linked to service, he was 
granted service connection for bilateral hearing loss in an 
August 2001 rating decision.  He contends, in essence, that 
his hearing loss constitutes a compensable disability.

While the record contains audiological findings dated in July 
2004, the most recent comprehensive audiological examination 
of record was performed in May 2003, more than three years 
ago.  In addition, the veteran has submitted a private 
audiological examination report, dated in July 2002 that, 
while not based on the Maryland CNC speech recognition test, 
shows significantly different findings indicating a higher 
level of hearing loss when compared to the findings reported 
upon the most recent VA examination.  With such a disparity 
in findings, as well as with somewhat dated examination data, 
the Board finds it necessary to remand the case so that the 
veteran may be afforded a more current and comprehensive 
audiological examination.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006); see also, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991). 



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
comprehensive VA audiological examination 
for the purpose of determining the 
current severity of his service-connected 
bilateral hearing loss.  

2.  Following this examination and any 
other indicated action, review and re-
adjudicate the veteran's claim.  If the 
decision is less than fully favorable, 
issue the veteran a supplemental 
statement of the case before returning 
the claim to the Board.
  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).

